Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 19-21 are cancelled because of their withdrawn status and the remaining claims being allowable.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art in Smithwick (US 2015/0116798) and Gale et al. (US  (US 6,795,973) does not teach nor suggest in detail the format the limitations of “a light source configured to output a light beam; an optical system arranged such that the light beam is incident on the optical system, wherein the optical system is configured to change a light intensity distribution of the cross-section of the light beam; a spatial light modulator configured to modulate the light beam transmitted through the optical system according to a predetermined subframe sequence with respect to a holographic image frame; a filter configured to perform a spatial-angular filtering of the light beam modulated by the spatial light modulator, thereby excluding a parasitic diffraction order component from the light beam; an electric optical scanner configured to control the light beam output from the filter and to direct the light beam towards a corresponding optical channel of a multi-channel projection optics; the multi-channel projection optics comprising at least two optical channels, and configured to relay each subframe of a subframe sequence transferred by the light beam to a screen plane and to provide a predetermined subframe magnification factor k; a screen comprising a field lens, arranged such that the light beam output by at the multichannel projection optics is incident on the screen, wherein the screen is configured to form a plurality of viewing zones in a focal plane of the field lens, wherein a number of the viewing zones is the same as a number of the at least two optical channels of the multichannel projection optics; and a controller configured to calculate the predetermined subframe sequence of the holographic image frame displayed on the screen, to generate and output control signals for each of the light source, the spatial light modulator, and the electric optical scanner according to the predetermined subframe sequence of the holographic image frame, and to control each of the light source, the spatial light modulator, and the electric optical scanner, wherein the electric optical scanner comprises an electro-optical modulator that changes an initial polarization state of the light beam to a predetermined polarization state, and a beam splitter which directs the light beam having the predetermined polarization state to the corresponding channel of the multi-channel projection optics” as recited in Independent claim 1 and “a light source configured to output a light beam; an optical system configured to change a light intensity distribution of the light beam incident thereon; a spatial light modulator configured to modulate the light beam transmitted by the optical system; a filter configured to block a parasitic diffraction order component of the light beam transmitted by the spatial light modulator; an electric optical scanner configured to direct the light beam transmitted by the filter to a corresponding channel of a multi-channel projection optics; the multi-channel projection optics comprising at least two optical channels and configured to relay subframes of a subframe sequence transferred by the light beam transmitted by the electric optical scanner, to a screen plane and to provide a predetermined subframe magnification factor; a screen comprising a field lens, wherein the light beam transmitted by the multichannel projection optics forms a plurality of viewing zones in a focal plane of the field lens, the number of the viewing zones being the same as the number of the at least two optical channels; and a controller configured to generate and output control signals to each of the light source, the spatial light modulator, and the electric optical scanner based on the predetermined subframe sequence; wherein the electric optical scanner comprises an electro-optical modulator that changes an initial polarization state of the light beam to a predetermined polarization state, and a beam splitter which directs the light beam having the predetermined polarization state to the corresponding channel of the multi-channel projection optics” as recited in Independent claim 22
Furthermore, the underlined claim limitations above in claims 1 and 22 appear to fall outside of the abstract idea groupings (as per 2019 Revised Patent Subject Matter Eligibility Guidance (PEG)) including mathematical concepts, mental process and certain methods of organizing human activity. The claimed limitations are stated in such a manner the processes aren’t broad enough (for each of the claims as a whole) for them to fall into one of the three groupings of abstract ideas.
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Withdrawn claims 19-21 are cancelled in view of the allowance as discussed above.
Claims 1-16, 18 and 22 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481